—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Brown, J.), dated June 21, 1991, as granted the defendant’s motion for summary judgment dismissing the complaint on the ground of lack of personal jurisdiction.
Ordered that the order is affirmed insofar as appealed from, with costs.
Since the defendant provided a correct address at the time of the accident and informed the Department of Motor Vehicles of her change in address, and since the plaintiff has failed to show that the defendant engaged in any conduct which was calculated to prevent the plaintiff from ascertaining her new address, we find no basis to estop the defendant from challenging service at her former address (see, Feinstein v Bergner, 48 NY2d 234; Cuomo v Cuomo, 144 AD2d 331; cf., Hill v Jones, *476113 AD2d 874; Kramer v Ryder Truck Rental, 112 AD2d 194). Mangano, P. J., Rosenblatt, Lawrence and Joy, JJ., concur.